Name: Council Regulation (EEC) No 3509/80 of 22 December 1980 amending, consequent on Greek accession, Regulations (EEC) No 729/70 and (EEC) No 355/77 as regards the adaptation of certain amounts which may be charged to the EAGGF, Guidance Section
 Type: Regulation
 Subject Matter: Europe; NA;  cooperation policy;  European construction;  agricultural policy
 Date Published: nan

 No L 367/8731 . 12 . 80 Official Journal of the European Communities COUNCIL REGULATION (EEC) No 3509/80 of 22 December 1980 amending, consequent on Greek accession, Regulations (EEC) No 729/70 and (EEC) No 355/77 as regards the adaptation of certain amounts which may be charged to the EAGGF, Guidance Section point E. 1 of the 1979 Act of Accession, to meet the increased requirements of agriculture in the Community, in order not to reduce the effect of the activities of the EAGGF, Guidance Section, HAS ADOPTED THIS REGULATION : Article 1 In Article 6c of Regulation (EEC) No 729/70, the figure '3 600' is hereby replaced by '3 755'. THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, Having regard to the 1979 Act of Accession, and in particular Article 146 (2) thereof, Having regard to the proposal from the Commis ­ sion, Whereas Article 6c of Council Regulation (EEC) No 729/70 of 21 April 1970 on the financing of the common agricultural policy (&gt;), as last amended by Regulation (EEC) No 929/79 (2), fixed the amount of financial assistance which may be charged to the European Agricultural Guidance and Guarantee Fund (EAGGF), Guidance Section, for the period 1980 to 1984 ; whereas this amount was fixed in pro ­ portion to requirements for improving the agricul ­ tural structures of the Community of Nine ; Whereas the appropriations considered necessary for the application of Council Regulation (EEC) No 355/77 of 15 February 1977 on common measures to improve the conditions under which agricultural products are processed and marketed (3), as last amended by Regulation (EEC) No 1820/80 (4), and mentioned in Article 16 (3) of the said Regulation will , from 1 January 1981 , be insufficient to cover the additional cost of applying the aforesaid Regu ­ lation in Greece ; Whereas these amounts must be adjusted, pursuant to Annex II , Chapter I , second part, point C. 1 and Article 2 Article 16 (3) of Regulation (EEC) No 355/77 is hereby replaced by the following : ' 3 . The estimated cost of the common measure financed by the Fund for the period from 1 January 1978 to 31 December 1982 is 646 million European units of account, i.e. 122 ' million European units of account per year for the period 1978 to 1980 and 140 million European units of account per year for the period 1981 to 1982'. Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 22 December 1980 . For the Council The President J. SANTER (') OJ No L 94, 28 . 4 . 1970, p . 13 . 0 OJ No L 117, 12.5 . 1979, p . 4. 0 OJ No L 51 , 23 . 2 . 1977 , p . 1 . (4) OJ No L 180, 14 . 7 . 1980, p . 1 .